United States Court of Appeals
                                                                  Fifth Circuit
                                                                 F I L E D
                                                                 October 31, 2006
               IN THE UNITED STATES COURT OF APPEALS
                                                           Charles R. Fulbruge III
                        FOR THE FIFTH CIRCUIT                      Clerk
                        _____________________

                             No. 06-20358
                          (Summary Calendar)
                        _____________________


IN THE MATTER OF:   ROBERT W. MOERS,

                                                                    Debtor

                        - - - - - - - - - -

ROBERT W. MOERS,

                                                              Appellant

versus

NANCY PREMAZON,

                                                                 Appellee

                      ---------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                          (4:05-CV-2107)
                      ---------------------

Before SMITH, WIENER and OWEN, Circuit Judges.

PER CURIAM:*

     Debtor-Appellant   Robert   W.   Moers   seeks   reversal     of   the

Bankruptcy Court’s summary judgment in an adversary proceeding

brought by his ex-wife, Appellee Nancy Premazon, in which she

sought non-discharge of the Debtor’s state court judgment debt to


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Premazon for attorneys’ fees incurred and awarded in connection

with these parties’ child custody disputes.                  Moers contends on

appeal that the Bankruptcy Court erred (and thus too the district

court sitting in appeal by affirming the Bankruptcy Court) in

ruling that —— irrespective of the classification for purposes of

Texas law by the family court and the state appellate court

regarding the nature of these attorneys’ fees —— under federal

bankruptcy law, the entire amount of the attorneys’ fees for which

Moers is indebted by judgment to Premazon is non-dischargeable.

      Both   parties   submitted        to    this   court   that,     given   the

essentially undisputed facts and the entirely legal nature of the

issue presented by this appeal, oral argument would not aid in our

disposition of the case.         We agree.     Having now carefully reviewed

the briefs of the parties and the record on appeal, including,

without limitation, the exhaustive explication of the case by the

Bankruptcy Court in its Memorandum of Decision dated April 1, 2004,

we   are   convinced   ——   as    was   the    district   court   ——    that   the

Bankruptcy Court ruled correctly when it granted partial summary

judgment that $120,000 in attorneys’ fees, plus interest, owed by

Moers to Premazon is non-dischargeable, subject to any offset Moers

may establish, and denying Premazon’s $45,000 conditional award of

attorneys’ fees; at the same time denying Moers’s motion for

summary judgment.      Accordingly, for the reasons set forth in the

Bankruptcy Court’s Memorandum of Decision, that court’s partial

summary judgment is, in all respects,

                                         2
AFFIRMED.




            3